PER CURIAM.
By petition for writ of habeas corpus, Lowe seeks review of an order of the trial court committing him to pretrial confinement without bond.
The trial court did not make oral or written findings of fact and conclusions of law as required by section 907.041(4)(h), Florida Statutes (1991), and rule 3.132(c)(2), Florida Rules of Criminal Procedure. Furthermore, it is not clear that the trial judge was aware that he had the discretion to grant bond even if the proof of guilt was evident or the presumption great. State v. Arthur, 390 So.2d 717 (Fla.1980); Fla. R.Crim.P. 3.131(a).
Accordingly, without expressing any view on the merits of petitioner’s rights herein, we grant the petition for writ of habeas corpus and remand the cause to the trial court with directions to reconsider petitioner’s request for pretrial bond in the light of the foregoing authorities.
GLICKSTEIN, C.J., and DOWNEY and LETTS, JJ., concur.